[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JAN 22, 2008
                             No. 07-12313                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-00131-CV-RWS-2

GERALD S. BLANCHARD, JR.,


                                                           Plaintiff-Appellant,

                                  versus

WHITE COUNTY DETENTION CENTER STAFF, et al.,

                                                                  Defendants,

NURSE CHRISTY WOODRUFF,
DR. CHARLES WHITE,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (January 22, 2008)

Before BIRCH, DUBINA and HULL, Circuit Judges.
PER CURIAM:

       Gerald S. Blanchard, Jr., a Georgia prisoner proceeding pro se, appeals the

district court’s entry of summary judgment in favor of defendants Charles White

and Christy Woodruff in his 42 U.S.C. § 1983 action alleging that he received

inadequate medical treatment. After review, we affirm.1

                                    I. BACKGROUND

       Blanchard’s lawsuit covers two periods of incarceration as a pretrial

detainee. From April to October 2004, Blanchard was an inmate at the White

County Detention Center (“WCDC”). From May 2005 until February 2006,

Blanchard was re-incarcerated at the Lumpkin County Detention Center

(“LCDC”).2 While incarcerated at each facility, Blanchard was treated by

defendant Dr. Charles White, who served as the medical director for both WCDC

and LCDC.3 Blanchard was also treated by defendant Christy Woodruff, a nurse

       1
         Blanchard also appeals the denial of various discovery motions, motions for
appointment of counsel and motions to amend his complaint, as well as the dismissal of his
retaliation and access-to-court claims against the White County Detention Center, the Lumpkin
County Detention Center and the jail administrators at both facilities pursuant to 28 U.S.C. §
1915A. Blanchard’s arguments as to these rulings are without merit and do not warrant further
discussion.
       2
         Blanchard’s second incarceration began at WCDC, but at some point Blanchard was
transferred to LCDC.
       3
        Dr. White also had treated Blanchard outside of jail as his family physician and had
prescribed Neurontin and Wellbutrin for Blanchard, among other medications, within a month of
Blanchard’s incarceration.

                                               2
practitioner at both WCDC and LCDC. Dr. White and Nurse Woodruff are

employed by Georgia Correctional Health, which provides medical services to both

WCDC and LCDC.

       Blanchard suffers from a seizure disorder. When incarcerated in April 2004,

Blanchard was taking 800 mg of Neurontin three times a day to control his

seizures. Blanchard entered WCDC with a supply of Neurontin provided by his

family, which Dr. White and Nurse Woodruff administered. However, Blanchard

was initially given 800 mg only once a day. When Blanchard complained, the

dosage was increased to three times a day until the Neurontin ran out.

       On April 19, 2004, Blanchard was seen by Dr. White for an intake

screening. Blanchard reported his seizure history: (1) the last seizure occurred a

year and a half ago, and (2) he was taking Neurontin. Neurontin, however, was not

on the medical formulary that listed the medications covered by Georgia

Correctional Health. If a non-formulary medication is prescribed, the inmate or his

family is responsible for the cost of filling the prescription. When Blanchard

stated that he could have a family member fill the prescription outside WCDC, Dr.

White wrote Blanchard a prescription for Neurontin and instructed Blanchard to

have it filled.

       During this same visit, Blanchard indicated that he had a history of mental



                                          3
health issues, including anxiety and depression. Dr. White prescribed Blanchard

20 mg per day of Prozac, but then switched the prescription to Wellbutrin. On

April 21, 2004, at Blanchard’s request, the dosage of Wellbutrin was increased.

On April 22, 2004, Blanchard reported hearing voices. Blanchard refused mental

health treatment by prison medical staff and requested outside mental health care,

which was denied. Blanchard saw Nurse Woodruff on April 26, 2004 complaining

of anxiety and depression and requesting an increase in his Wellbutrin dosage.

Nurse Woodruff continued Blanchard’s medications while they awaited

Blanchard’s mental health records and encouraged Blanchard to attend weekly

group therapy sessions at the prison.

      In May 2004, Blanchard again sought medical treatment. Blanchard

reported that he was unable to get his family to fill the Neurontin prescription and

complained of withdrawal symptoms. Dr. White, however, observed no

indications that Blanchard was suffering from withdrawal or had experienced a

seizure.

      Dr. White avers that he prescribed phenytoin, a substitute medication for

seizures that was on the formulary. However, Blanchard contends that he was not

given a substitute medication. According to Blanchard, he was given no other

seizure medication for the next three-and-a-half months he was housed at WCDC.



                                          4
However, Blanchard admits that he did not suffer any seizures while at WCDC.

Blanchard does complain that he had withdrawals from the Nuerontin medication.

       Throughout May 2004, Blanchard complained of anxiety and depression.

Dr. White and Nurse Woodruff continued to prescribe Prozac and, at times,

Trazodone. Dr. White and Nurse Woodruff also continued to recommend that

Blanchard attend the prison’s weekly group therapy sessions.

       Blanchard was released from WCDC in October 2004, but was re-

incarcerated at LCDC in May 2005. While not incarcerated, Blanchard was treated

by Dr. Suss, who lowered Blanchard’s Neurontin prescription to 800 mg once per

day.

       On May 25, 2005, Nurse Woodruff saw Blanchard for his medical screening

at LCDC. Blanchard reported that he felt suicidal, had recently been hospitalized

and was taking Prozac, Neurontin, Lithium and Doxipen. Blanchard continued

taking these medications at LCDC. Nurse Woodruff also arranged for Blanchard’s

bottle of Neurontin at a local mental health center to be delivered to the prison so

he could continue taking it.

       Blanchard contends that he suffered a seizure on May 31, 2005. On June 3,

Blanchard was seen by Dr. White. Blanchard complained that his Neurontin

dosage was too low. Although Dr. White found no indications of a seizure, he



                                           5
increased Blanchard’s Neurontin dosage to 800 mg twice a day.

       According to Blanchard, he was given Neurontin for two or three weeks and

then “for some reason it was stopped for about a week and I went through

withdrawals from that and then it was restarted for like another week and then it

was just stopped completely.” Nurse Woodruff told Blanchard that the reason the

Neurontin was stopped was because it was “a very expensive medication” and was

not on the formulary. Nurse Woodruff advised Blanchard that he would need to

have his family bring him Neurontin. Dr. White wrote Blanchard a Neurontin

prescription. However, Blanchard’s family could not afford Neurontin and did not

fill the prescription for him. According to Blanchard, each time his Neurontin was

stopped, he experienced two weeks of withdrawal symptoms, including

sleeplessness, shakes, sweating, and “skin crawls.” Blanchard was not given any

seizure medication after July 2005 until October 8, 2005, when Blanchard had a

seizure and Dr. White’s successor prescribed Dilantin, which is also a seizure

medication.4


       4
         Dr. White’s services at both jails ceased in late July 2005. Nurse Woodruff’s services at
both jails ceased on October 1, 2005. In his affidavit submitted in opposition to summary
judgment, Blanchard claims he had multiple seizures after July 18 during which he would shake
uncontrollably and urinate. This statement contradicts Blanchard’s prior deposition testimony
that he had only two seizures while incarcerated, one at the end of May 2005 and the other in
October 2005, after Dr. White and Nurse Woodruff were no longer providing treatment. Due to
this unexplained and direct contradiction, we disregard this statement in Blanchard’s subsequent
affidavit in evaluating whether summary judgment was proper. See McCormick v. City of Fort
Lauderdale, 333 F.3d 1234, 1240 n.7 (11th Cir. 2003) (explaining that a subsequent affidavit

                                                6
       During the June 3, 2005 visit, Blanchard also complained of anxiety and

contended that his medications were not working. Blanchard’s Prozac prescription

was continued and his Trazodone dosage was increased. Blanchard continued to

take both Prozac and Trazodone without further complaint until he was released in

October 2005. There is no indication in Blanchard’s prison medical records that

his mental health condition worsened during this time.

       Also on July 18, 2005, Blanchard was treated by Dr. White and Nurse

Woodruff for a broken tooth. Dr. White examined the tooth, which appeared

abscessed, and recommended extraction. According to Dr. White and Nurse

Woodruff, Blanchard initially refused tooth extraction. However, Blanchard

contends that he wanted the tooth extracted and was told he would be put on the

list to see a dentist. Meanwhile, Blanchard was given antibiotics and ibuprofen.

       On July 27, 2005, Blanchard filed an “Inmate Event Report,” complaining

about the problems with his tooth and requesting to have the tooth extracted. On

September 1, 2005, Nurse Woodruff arranged for Blanchard’s tooth to be extracted

by Dr. Trent Conner, and the extraction was performed on September 29, 2005.

       During the approximately two months Blanchard waited for a tooth

extraction, Blanchard was in pain and his jaw became swollen. Blanchard was


that, without explanation, contradicts prior deposition testimony cannot be used to create a
genuine issue of material fact).

                                                7
given antibiotics three times. Each time, his tooth would “get better for about a

week or so and then it would swell up again.”

       Blanchard filed this action, alleging, inter alia, that Dr. White and Nurse

Woodruff violated his Fourteenth Amendment right to adequate medical care. The

district court granted the defendants’ motion for summary judgment, concluding

that, even assuming Blanchard had established a serious medical need, he did not

show that Dr. White and Nurse Woodruff were deliberately indifferent to his

medical conditions. Specifically, the district court found that “[a]t best, the

evidence shows that Plaintiff would have preferred a superior level of treatment

and more effective medication,” which did not rise above allegations of

negligence. Blanchard filed this appeal.

                                     II. DISCUSSION

       On appeal, Blanchard argues that he presented sufficient evidence from

which a jury could find deliberate indifference by Dr. White and Nurse Woodruff.5

       Deliberate indifference to a pretrial detainee’s serious medical needs violates

the Fourteenth Amendment Due Process Clause. Goebert v. Lee County, ___ F. 3d


       5
         “We review de novo a district court’s ruling on summary judgment, applying the same
legal standards as the district court.” Mathews v. Crosby, 480 F.3d 1265, 1268 (11th Cir. 2007).
Summary judgment is appropriate when the evidence, viewed in the light most favorable to the
nonmoving party, “demonstrates that there is no genuine issue of material fact and that the
moving party is entitled to judgment as a matter of law.” Id. at 1268-69 (quotation marks
omitted).

                                               8
___, 2007 WL 4458122, at *11 (11th Cir. Dec. 21, 2007) (explaining that the

standards that govern an Eighth Amendment claim govern a pretrial detainee’s

claim under the Fourteenth Amendment). To show deliberate indifference, the

detainee must show that: (1) the detainee had a serious medical need; (2) the prison

official acted with deliberate indifference to that serious medical need; and (3) the

prison official’s deliberate indifference caused the detainee injury. Id.

      The district court concluded that Blanchard failed to present evidence of the

second element – deliberate indifference – and, at most, showed mere negligence.

To show deliberate indifference, the subjective component of the claim, the inmate

“must prove three things: (1) subjective knowledge of a risk of serious harm; (2)

disregard of that risk; (3) by conduct that is more than gross negligence.” Id.

(alterations and quotation marks omitted). Although “inadvertent or negligent

conduct in diagnosing or treating a medical condition will not state a constitutional

violation,” Barfield v. Brierton, 883 F.2d 923, 938 (11th Cir. 1989), “knowledge of

the need for medical care and intentional refusal to provide that care has

consistently been held to surpass negligence and constitute deliberate

indifference.” Carswell v. Bay County, 854 F.2d 454, 457 (11th Cir. 1988)

(quotation marks omitted).

      When the deliberate indifference claim turns on a delay in treatment, we



                                           9
consider “(1) the seriousness of medical need; (2) whether the delay worsened the

medical condition; and (3) the reason for the delay.” Goebert, at *12. When the

claim turns on the quality of the treatment provided, there is no constitutional

violation as long as the medical care provided to the inmate is “minimally

adequate.” Harris v. Thigpen, 941 F.2d 1495, 1504 (11th Cir. 1991). We have

held, for example, that a doctor’s “failure to administer stronger medication . . .

pending the arrival of [an] ambulance . . . [was] a medical judgment and, therefore,

an inappropriate basis for imposing liability under section 1983.” Adams v. Poag,

61 F.3d 1537, 1547 (11th Cir. 1995). Deliberate indifference is not established

where an inmate received care but desired different modes of treatment. Hamm v.

Dekalb County, 774 F.2d 1567, 1575 (11th Cir. 1985).

      Here, even when viewed in the light most favorable to Blanchard, the

evidence presented does not show deliberate indifference to Blanchard’s medical

needs. With regard to Blanchard’s seizure disorder, the evidence shows that, at

Blanchard’s request, Dr. White and Nurse Woodruff prescribed Blanchard his

preferred seizure medication of Neurontin and dispensed it when it was available.

There is no evidence that Blanchard’s condition worsened when his preferred

medication ran out or when his family failed to refill it. Indeed, Blanchard’s only

complaint is that he experienced symptoms of withdrawal when he could not



                                          10
obtain Neurontin. There is no evidence that Blanchard asked for or was willing to

accept a substitute seizure medication on the medical formulary during the period

he claims to have had withdrawals.

      As for his anxiety and depression, it is undisputed that Dr. White and Nurse

Woodruff consistently prescribed Blanchard Prozac and Trazodone, even

increasing the dosage of Trazodone when Blanchard complained of anxiety, and

urged Blanchard to attend the weekly group therapy sessions. There were no other

signs that his mental condition worsened while on these medications. Under the

circumstances, the refusal to refer Blanchard for outside mental health treatment

was not deliberate indifference.

      Finally, as to Blanchard’s abscessed tooth, Blanchard was given antibiotics

and pain relievers for a little over two months until the tooth was extracted. After

completing a course of antibiotics, Blanchard’s tooth would improve for a week or

two and then become painful and swell again. Blanchard does not dispute that

Nurse Woodruff prescribed medications each time the infection resurfaced. Under

the circumstances, defendants’ conduct as to Blanchard’s tooth does not rise to the

level of deliberate indifference.

      AFFIRMED.




                                          11